Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s Request for Reconsideration dated February 4, 2021 is acknowledged.
Claims 1, 4-7, 16-19, 24 and 25 are pending.
Claims 2, 3, 8-15, 20-23 and 26 are cancelled.
Claims 1, 4-7 and 16 are currently amended.
Claims 16-18, 24 and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 4-7 and 19 as filed on February 4, 2021 are currently pending and under consideration to the extent of the elected species, e.g., the species of cellulosic fibrous material is paper and the species of form is a towel.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 103(a) over Hansen et al. are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1, 4-7 and 19 are objected to because of the following informalities:
Claim 1:  “is uniformly applied” should recite “is uniformly distributed” or some variation thereof because claim 1 is drawn to a product, not a method.
Claims 4-7:  the preamble should be amended consistent with the amendment of claim 1.
Claim 19 should presumably be amended consistent with the amendment of claim 1 to recite “A packaged product comprising the food pad of claim 1”.
Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buder (US 2004/0161450, published August 19, 2004, of record) in view of in view of Saint Victor (US 2010/0101605, published April 29, 2010, of record) and Thomas et al. (WO 2010/089600, published August 12, 2010, IDS reference filed February 13, 2017).
	Buder teaches a paper product with disinfecting properties having an antimicrobial (antibacterial) composition dispersed with the substrate; the substrate can be inter alia a paper towel (title; abstract; paragraphs [0001], [0032]-[0034], [0090]-[0095]; claims).  The paper product is dry to the touch (abstract; paragraphs [0012], [0040]).  When the towel is used to dry the hands, the antimicrobial is transferred onto the hands and can reduce the microbial load (paragraph [0020]; Figures 6 and 7).  Antimicrobial paper towels may be provided as a pre-packaged product (paragraph [0091]).
	The paper substrate refers to a sheet material (single layered) made from all natural fibrous materials (paragraphs [0033]-[0034]).  The paper substrate can be prepared, for example, as a web of filamentous fibers (sponge) (paragraph [0034]).
	The antimicrobial refers to a biocidal or biostatic compounds; exemplary antimicrobials include phenol derivatives which have low toxicity and good biodegradability (paragraphs [0035]-[0037]).   The exemplary paper products were active against Salmonella choleraesus, Escherichia coli and Staphylococcus aureus (paragraphs [0077]-[0078]).  A much greater log10 
	The antimicrobial is applied to the paper product using standard techniques such as spraying; FIG. 2 illustrates spraying onto a single ply substrate (paragraphs [0042] and [0046]; also [0041]-[0051]).
	The antimicrobial may be combined with other additives, for example, a skin protectant or moisturizer (paragraph [0095]).
	Buder does not teach oleuropeins (whole document).
	Buder does not specifically teach a cellulosic material comprising a composition comprising a mixture of citric acid and bioflavonoids comprising at least 70 wt% naringin and neohesperidin, wherein the mixture is uniformly applied throughout the material as required by claim 1.
	Buder does not teach at least 75 wt% naringin and neohesperidin as required by claim 4.
	Buder does not teach 75 to 80 wt% naringin and neohesperidin as required by claim 5.
	Buder does not teach the bioflavonoids further comprise one or more of neoeriocitrin, isonaringin, hesperidin, neodiosmin, naringenin, poncirin and rhiofolin as required by claim 6.
Buder does not teach the bioflavonoids further comprise neoeriocitrin, isonaringin, hesperidin, neodiosmin, naringenin, poncirin and rhiofolin as required by claim 7.
These deficiencies are made up for in the teachings of Saint Victor and Thomas.
Saint Victor teaches substantially dry, water-activated “green” multi-functional wipes comprising a substrate and a disinfecting / sanitizing composition (title; abstract; claims).  The uniformly) impregnate the composition, the substrate may be soaked in a liquid bath of the composition and then dried (paragraphs [0085]-[0086]).  The disinfecting / sanitizing composition includes at least one antibacterial or antimicrobial agent inclusive of essential oils, organic acids and mixtures thereof (paragraph [0068]).  Essential oils include botanic extracts that exhibit antimicrobial activity (paragraph [0070]).  Organic acids include citric acid (paragraph [0074]).  
Thomas teach compositions comprising mixtures of flavonoids, for example mixtures comprising naringin and neohesperidin, for sterilizing surfaces (title; abstract; page 1).  Suitable flavonoids include Neoeriocitrin, Isonaringin, Narangin, Hesperidin, Neohesperidin, Neodiosmin, Naringenin, Poncirin and Rhiofolin; the exemplary composition comprises HPLC-45 (page 3; page 9), as required by instant claims 6 and 7.  The mixtures will contain at least 75% of neohesperidin and naringin (page 4), as required by instant claims 4 and 5.  The compositions are non-toxic (page 6).  The compositions sterilizing surfaces by reducing the bacterial count, for example, Staph aureus, thereon (abstract; pages 6 and 8; Examples 9 and 10).  The exemplary compositions further comprise citric acid; Example 1 comprises citric acid in order to adjust the pH.  Thomas further teach the compositions may reduce or eliminate unwanted pathogens or organisms leading to reduction in storage life of food stuffs (page 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute cellulose-containing natural fibers as taught by Saint Victor for the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the antimicrobial compositions of Thomas comprising citric acid and mixtures of flavonoids comprising at least 75% neohesperidin and naringin and other flavonoids inclusive of Neoeriocitrin, Isonaringin, Hesperidin, Neodiosmin, Naringenin, Poncirin and Rhiofolin for the antimicrobial compositions dispersed within the substrate of Buder in view of Saint Victor comprising cellulose-containing natural fibers because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill would have been motivated to do so because the compositions of Thomas are naturally-derived and non-toxic and have been demonstrated to reduce the antimicrobial load on surfaces.  There would be a reasonable expectation of success because Buder embraces the presence of any antimicrobial agent and because Buder, as a whole, is drawn to paper products comprising an antimicrobial active for reducing the bacterial load on surfaces.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to disperse the antimicrobial compositions of Thomas in the cellulose-fiber paper substrates of Buder in view Saint Victor with an even distribution or impregnation throughout the substrate as taught by Saint Victor because such is desired dry, disinfecting wipes comprising a substrate and a sanitizing / disinfecting composition.  
Regarding the recitation of a food pad in the preamble of claim 1 as currently amended, such recitations of intended use must result in a structural difference in order to limit the claim.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not fully persuasive.
	With regard to the rejection over Buder, Applicant’s statements that Buder is not appropriate art for an obviousness rejection because Buder is directed to a product to increase hand cleanliness using phenols are not found persuasive because the disclosure of Buder is of a paper product with disinfecting properties as set forth in the title thereof.  The instantly claimed natural fiber sponge pad in a single layer that comprises an antimicrobial is an obvious variant of the products possessed by Buder in view of the prior art.  That one or ordinary skill would recognize paper products such as paper towels as suitable for use a food pad is evidenced at least by Hada et al. (US 2009/0321552) which discloses paper towels “are sometimes used to hold foods” in paragraph [0001].

	Therefore, the rejections over Buder are properly maintained in modified form as necessitated by Applicant’s amendments.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633